Title: To George Washington from John Macpherson, 9 March 1791
From: Macpherson, John
To: Washington, George



Honourable, and deservedly Esteemed Sir.
March 9th 1791

May it please your Exclency to let me know, your opinion of my plan for the Federal City. If your Excelency approves of it, I will as soon as possible get one done by a person with two Arms. I mean to draw a plan for the whole City. I now form ideas, what it will be a Hundred years hence; nor, do I think, I am too sanguine, in firmly beleaving that if built as I hope it will be, it’s inhabitants, will be warmer in Winter, and cooler in summer, then any other people on Earth that live in the same latitude! That firers will be easier extinguished in it, then in any other City in the World and if your Excelency permit me the Organ in God’s Church! shall play my tune by a peice of Machiniom, the whole, will not cost, fifty pound. and water alone shall be the Organist.

I should do my self the Honour of wating upon your Excelency if my coat was not so raged! I am Honourable Sir your fathful subject and very Humble Servant

John Macpherson

